        Case 5:17-cv-00179-JPB-JPM Document 147 Filed 02/14/20 Page 1 of 1 PageID #: 1653
                                              UNITED STATES OF AMERICA
                                           for the Northern District of West Virginia
                                                     AT: Wheeling



        DIANA MEY, et al.
                                                                           MODIFICATION OF ATTORNEY
                                                                             CONTACT INFORMATION
          V.
                                                                                   Case Number: 5:17-cv-00179-JPB

        DIRECTV, LLC, et al.


     NOTE: Please complete this form when any of the listed information should be updated in the Court's
     records. File this form on ECF in any and all pending case(s) which you are attorney of record.

               DO NOT USE THIS FORM FOR ATTORNEY SUBSTITUTIONS OR WITHDRAWAL
I,                                                                          , hereby provide this Notice of Change of Attorney

 Information to the Court:

Name of attorney on file with the Court: Edward A. Broderick

West Virginia Bar ID No:                                     -or-            Out of State Attorney

Attorney name change (in case of marriage, divorce, etc:
     Former Name:

     New Name:

If you have switched law firms or government agency,
                                                     Broderick Law, P.C.
please provide your new firms/agency's name


New address: 99 High Street, Suite 304
                 Boston, MA 02110



New telephone number: 617-738-7080
New facsimile number: 617-830-0327
New e-mail address:        ted@broderick-law.com


      Note: Attorneys may update their email address by logging into their ECF account and choosing
      "Maintain Your Email" under the Utilities menu.

      Fax completed form to: (304) 623-4551 Attn: Admissions Clerk
      or
      Email completed form to: Admissions Clerk, debbie_kinsey@wvnd.uscourts.gov
